PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 11,110,397
Issue Date: September 7, 2021
Application No. 16/035,554
Filing or 371(c) Date: July 13, 2018
Attorney Docket No. 5369.001US1 
:
:
:
:	DECISION ON PETITION
:
:
:



CORRECTED DECISION


This is a corrected Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.29(k) filed September 3, 2021. 

The decision mailed February 2, 2022 is hereby vacated as of the mail date of this decision.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.29(k) is ACCEPTED.  Accordingly, status as a micro entity has been removed and any future fee(s) submitted must be paid as a small entity.

Inquiries related to this communication should be directed to Joy Dobbs at (571) 272-3001. 


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions